DETAILED ACTION
Claims 1-5 and 15-17 were rejected in the Office Action mailed 08/26/2021. 
Applicant filed a response and amended claim 1 and added new claims 18-19 
Claims 10-14 are withdrawn. 
Claims 1-5 and 15-19 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claim 19 recites the limitation, “wherein the individualized bonded areas have a surface area in the range from 0.5 to 2.0 mm2 and a depth from 0.5 to 0.7 mm” in lines 1-2. The specification provides support for the non-bonded areas having a depth in the range of 0.5 to 0.7 mm on page 7, lines 22-25. While there is support in the specification for the non-bonded areas possessing a depth within the claimed range, there is no support in the specification for the individualized bonded areas having a depth from 0.5 to 0.7 mm. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 recites the limitation "the fibers" in line 1. There is insufficient antecedent basis for this limitation in the claim. This limitation will be interpreted to read “the trilobal fibers.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lakso et al. (US 2017/0348163) (Lakso) in view of Bond et al. (US 2010/0310845) (Bond) and Coslett et al. (WO2012024576) (Coslett), taken in view of evidence provided by Reeves et al. (US 2003/0125683) (Reeves). 
Regarding claims 1-4
Lakso teaches a nonwoven material, i.e., nonwoven fabric, comprising polypropylene-containing fibers, wherein the nonwoven material comprises a layer of a nonwoven (nonwoven web) with a first surface and a second surface, wherein the polyolefin fibers are bound together by an alternating bonding pattern, i.e., a bonded and non-bonded areas, that has a total bonded surface area from 5 to 30% of the total surface area of the first surface and a total non-bonded surface area from 70 to 95% of the total surface of the first surface. See, e.g.,  abstract and paragraphs [0059-0060] and [0065-0066]. Polypropylene is naturally hydrophobic, as evidenced by Reeves. See Reeves, [0025].
Lakso further teaches the nonwoven layer has a basis weight in the range of 5-30 g/m2 and the fibers having a diameter in the range of 0.5-100 µm. Paragraphs [0059] and [0063]. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Given Lakso teaches the polyolefin fibers are bound together by an alternating bond pattern including bonded and non-bonded areas, it is clear the individualized bonded areas comprising adjacent fibers bonded to each other. Further, given Lakso teaches the bonded areas are in the form of rods which are extending in the cross machine direction (CD) of the web (Lakso, [0065-0066]), it is clear the alternating bond patterns comprises a first pattern of individualized bonded areas having a rod shape in the cross direction (CD) defining a second pattern of non-bonded areas. 

While Lakso does not explicitly disclose a pattern of non-bonded areas in the shape of a square, circle or hexagon, Lakso teaches the bonding pattern is selected to provide a soft and strong sheet material. The bonding pattern may adopt a diamond pattern, as described in WO 2012/024576 (Coslett). Paragraph [0064].
Coslett teaches the repeating pattern of bond impressions, i.e., bonded portions, circumscribe a repeating pattern of unbonded areas in the form of geometric shapes on a nonwoven web. The geometric shapes are diamonds or squares, as depicted in FIGs. 3A and 3B. The unbonded areas may have other shapes, including circles and polygons. Page 5, lines 8-12, page 22, line 16 – page 23, line 12, and page 26, lines 22-27. As shown in FIGs. 3A and 3B, the diamond pattern referenced by Lakso is a pattern of squares as taught by Coslett.
Lakso and Coslett are analogous art as they are both drawn to pattern bonded nonwoven material for diapers.
Given Lakso teaches the diamond pattern as taught by Coslett is suitably used as the bonding pattern, it therefore would have been obvious to one of ordinary skill in the art to modify the bonding pattern of Lakso such that the non-bonded portions forms a pattern of squares, in order to form a soft and strong sheet material, and thereby arrive at the claimed invention. 

Lakso in view of Coslett does not explicitly teach the hydrophobic fibers having a trilobal shape or a ratio of length to width of the lobes of the trilobal fiber in the range of from 2.2-4 or 2.5-4. 

	With respect to the difference, Bond teaches a fluid permeable structured fibrous web that provides optimal fluid wicking and fluid acquisition capabilities, utilized in disposable absorbent articles such as diapers and adult incontinence products, wherein the fibers of the fluid permeable fibrous structure are formed of polyolefin. See, e.g., abstract and paragraphs [0008] and [0137-0138].
	As Bond expressly teaches, the fluid permeable structured fibrous web is preferably formed from trilobal fibers from a functional standpoint as they provide increased surface area. Paragraph [0066]. 
	As Bond expressly teaches, the trilobal shape increases fiber surface area compared to round fibers, wherein the increased fiber surface area increases vertical wicking capability. Paragraphs [0005] and [0066]. The trilobal fiber’s increased surface area in comparison to round fibers can be attributed to the presence of the lobes on the fiber. Therefore, the increase in surface area is directly related to the ratio of length to width of the lobes. 
	Bond and Lakso in view of Coslett are analogous art as they are both drawn to nonwoven material for diaper or incontinence articles. 
	In light of the motivation of using trilobal shaped fibers as provided by Bond, it therefore would have been obvious to one of ordinary skill in the art to use polypropylene-containing fibers having a trilobal shape in Lakso in view of Coslett, from a functional standpoint as they provide increased surface area, and thereby arrive at the claimed invention. 
Furthermore, in light of the motivation of using trilobal shaped fibers as provided by Bond, it therefore would have been obvious to one of ordinary skill in the art to select the proper length to width ratio of the lobes of the trilobal shaped fibers of Lakso in view of Coslett and Bond through routine experiment, in order to provide increased fiber surface area and increased vertical wicking capability, and thereby arrive at the claimed invention. 
Since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454 USPQ 233 (CCPA 1955).

Regarding claim 5
Lakso further teaches the polypropylene-containing fibers have a text of less than 2.5 dtex. Paragraph [0059]. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claim 15 
Given that the trilobal fiber of Lakso in view of Coslett and Bond is substantially identical to the trilobal fiber as used in the present invention, as set forth above, it is clear that the trilobal fiber of Lakso in view of Coslett and Bond would intrinsically be capable of performing the function of increasing the visibility of the first pattern of the individualized bonded areas which are present on the side of the nonwoven fabric, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 16
Lakso further teaches the bonded areas are in the form of rods which extend in the cross machine direction. Paragraph [0065]. Given Lakso does not explicitly teach the bonded areas are in the form of rods which extend in the machine direction, it is clear the individualized boned areas extend only in the cross direction of the nonwoven fabric. 

Regarding claim 18
Lakso in view of Coslett and Bond teaches all of the limitations of claim 1 above. However, Lakso does not explicitly teach the surface area of the individualized bonded areas. 
With respect to the difference, Coslett teaches a repeating pattern of bonding impressions circumscribe a repeating pattern of unbonded areas in the form of geometric shapes on a nonwoven web. The bond impressions result from protrusion surfaces formed onto a roller. The average area of the individual protrusion surfaces is from 0.74 to 1.12 mm2. The average area of the protrusion surfaces affects the visual impact of the bond impressions and tensile strength of the nonwoven web.  Page 5, lines 8-12 and page 22, lines 16-26. Given the protrusion surfaces form bond impressions, it follows the average area of the individual bond impressions is substantially identical to the average area of the individual protrusions surfaces.
Coslett and Lakso in view of Coslett and Bond are analogous art as they are both drawn to pattern bonded nonwoven material for diapers.
In light of the disclosure of Coslett, it therefore would have been obvious to one of ordinary skill in the art to modify the surface area of the individualized bonded areas of Lakso in view of Coslett and Bond, such that it falls within the range of 0.74 to 1.12 mm2, in order to provide visual impact and tensile strength to the nonwoven fabric, and thereby arrive at the claimed invention. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lakso et al. (US 2017/0348163) (Lakso) in view of Coslett et al. (WO2012024576) (Coslett) and Bond et al. (US 2010/0310845) (Bond), as applied in claim 1 above, and further in view of Beissinger et al. (US 2012/0289107) (Beissinger) and Medoff (US 2008/0206541), taken in view of evidence provided by Naritomi et al. (US 2010/0028602) (Naritomi). 
Regarding claim 17
Lakso in view of Coslett and Bond teaches all of the limitations of claim 1 above, however does not explicitly teach the presence of stainless steel as a filler in the polyolefin fibers. 
Beissinger teaches forming fabrics for garments using metal/polymer composite fibers. Paragraphs [0003] and [0045]. Beissinger teaches including metallic or metal-containing particles having a specific gravity at least 2 or higher, such as steel, in a polymeric fiber. The metallic or metal-containing particles exhibit properties fundamentally different from those of the polymer, such as tensile strength. Paragraphs [0002], [0008], [0031], [0035], and [0037].  
Medoff teaches additives can reinforce, extend, or change electrical, mechanical or compatibility properties of fibrous material. Such additives include stainless steel filler. Paragraph [0224]. Stainless steel has a specific gravity of about 8, as evidenced by Naritomi. Paragraph [0021]. 
In light of the disclosure of Beissinger and Medoff, it therefore would have been obvious to one of ordinary skill in the art to include stainless steel filler in the polyolefin fiber of Lakso in view of Coslett Bond, in order to modify the physical properties of the polyolefin fiber, and thereby arrive at the claimed invention. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lakso et al. (US 2017/0348163) (Lakso) in view of Coslett et al. (WO2012024576) (Coslett) and Bond et al. (US 2010/0310845) (Bond), as applied in claim 1 above, and further in view of Teschner et al. (EP 2821043) (Teschner). 
It is noted Teschner et al. (EP 2821043) is cited in the IDs filed 11/14/2017. 
Regarding claim 17
Lakso in view of Bond teaches all of the limitations of claim 1 above, however does not explicitly teach the presence of stainless steel as a filler in the polyolefin fibers. 
	Teschner teaches a non-woven fabric for use in a hygiene absorbent article comprising a pattern of individualized bonded areas which defines a second pattern of non-bonded areas. See, e.g., abstract, paragraph [0047], entire document. 
	Teschner teaches the addition of filler to the fibers of the non-woven fabric is also of advantage, wherein suitable filler includes stainless steel. Paragraph [0035].
	In light of the disclosure of Teschner, it therefore would have been obvious to one of ordinary skill in the art to include stainless steel filler in the polyolefin fibers of Lakso in view of Coslett and Bond, as Teschner teaches stainless steel is a suitable filler of advantage to non-woven fabrics for hygiene absorbent articles, and thereby arrive at the claimed invention. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lakso et al. (US 2017/0348163) (Lakso) in view of Coslett et al. (WO2012024576) (Coslett) and Bond et al. (US 2010/0310845) (Bond), as applied in claim 1 above, and further in view of Hoffman et al. (US 2004/0092900) (Hoffman). 
Regarding claim 19
Lakso in view of Coslett and Bond teaches all of the limitations of claim 1 above. However, Lakso does not explicitly teach the surface area of the individualized bonded areas (A) or the depth (B). 
With respect to the difference, Coslett (A) teaches a repeating pattern of bonding impressions circumscribe a repeating pattern of unbonded areas in the form of geometric shapes on a nonwoven web. The bond impressions result from protrusion surfaces formed onto a roller. The average area of the individual protrusion surfaces is from 0.74 to 1.12 mm2. The average area of the protrusion surfaces affects the visual impact of the bond impressions and tensile strength of the nonwoven web.  Page 5, lines 8-12 and page 22, lines 16-26. Given the protrusion surfaces form bond impressions, it follows the average area of the individual bond impressions is substantially identical to the average area of the individual protrusions surfaces.
Coslett and Lakso in view of Coslett and Bond are analogous art as they are both drawn to pattern bonded nonwoven material for diapers.
In light of the disclosure of Coslett, it therefore would have been obvious to one of ordinary skill in the art to modify the surface area of the individualized bonded areas of Lakso in view of Coslett and Bond, such that it falls within the range of 0.74 to 1.12 mm2, in order to provide visual impact and tensile strength to the nonwoven fabric, and thereby arrive at the claimed invention. 
	
	With respect to the difference, Hoffman (B) teaches a diaper comprising a fibrous three-dimensional web having bonded regions and unbonded regions. The fibrous three-dimensional web has a thickness of between 0.1 and 5 mm. In order to optimize the caliper of the unbonded regions, it is preferable the bonded regions have a caliber which is from 10 to 60% of the caliper of the unbonded regions. See, e.g., abstract and paragraphs [0021], [0024], [0048], and [0066]. Therefore, the thickness of the bonded region is 0.01 to 3 mm. 
	Hoffman and Lakso in view of Coslett and Bond are analogous art as they are both drawn to nonwoven material having bonded and unbonded regions for topsheets diapers. (Lakso, [0066]).
	In light of the disclosure of Hoffman, it therefore would have been obvious to one of ordinary skill in the art to modify the thickness of the bonded portions of the nonwoven fabric of Lakso in view of Coslett and Bond, such that the thickness of the bonded portions is in the range of 0.01 to 3 mm, in order to optimize the thickness of the unbonded regions and form a diaper possessing a web having bonded and unbonded portions with predictable success, and thereby arrive at the claimed invention. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).



Claims 1-5, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lakso et al. (US 2017/0348163) (Lakso) in view of Coslett et al. (WO2012024576) (Coslett) and Braun (US 4,668,566).  
Regarding claims 1-4
Lakso teaches a nonwoven material, i.e., nonwoven fabric, comprising polyolefin-containing fibers comprising a core of polypropylene and an outer shell of polyethylene. Paragraphs [0001], [0059], and [0062]. Polypropylene and polyethylene are naturally hydrophobic, as evidenced by Braun. Column 11, lines 4-5.
Lakso teaches the nonwoven material comprises a layer of a nonwoven (nonwoven web) with a first surface and a second surface, wherein the polyolefin fibers are bound together by an alternating bonding pattern, i.e., a bonded and non-bonded areas, that has a total bonded surface area from 5 to 30% of the total surface area of the first surface and a total non-bonded surface area from 70 to 95% of the total surface of the first surface. Paragraphs [0060] and [0065-0066]. Lakso further teaches the fibers having a diameter in the range of 0.5-100 µm and the nonwoven layer has a basis weight in the range of 5-30 g/m2. Paragraphs [0059] and [0063]. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Given Lakso teaches the polyolefin fibers are bound together by an alternating bond pattern including bonded and non-bonded areas, it is clear the individualized bonded areas comprising adjacent fibers bonded to each other. Further, given Lakso teaches the bonded areas are in the form of rods which are extending in the cross machine direction (CD) of the web, it is clear the alternating bond patterns comprises a first pattern of individualized bonded areas having a rod shape in the cross direction (CD) defining a second pattern of non-bonded areas. Paragraphs [0065-0066].

While Lakso does not explicitly disclose a pattern of non-bonded areas in the shape of a square, circle or hexagon, Lakso teaches the bonding pattern is selected to provide a soft and strong sheet material. The bonding pattern may adopt a diamond pattern, as described in WO 2012/024576 (Coslett). Paragraph [0064].
Coslett teaches the repeating pattern of bond impressions circumscribe a repeating pattern of unbonded areas 101a in the form of geometric shapes. The geometric shapes are diamonds or squares, as depicted in FIGs. 3A and 3B. The unbonded areas may have other shapes, including circles and polygons. Page 22, line 16 – page 23, line 12 and page 26, lines 22-27. As shown in FIGs. 3A and 3B, the diamond pattern referenced by Lakso is a pattern of squares as taught by Coslett.
Lakso and Coslett are analogous art as they are both drawn to pattern bonded nonwoven material for diapers.
Given Lakso teaches the diamond pattern as taught by Coslett is suitably used as the bonding pattern, it therefore would have been obvious to one of ordinary skill in the art to modify the bonding pattern of Lakso such that the non-bonded portions forms a pattern of squares, in order to form a soft and strong sheet material, and thereby arrive at the claimed invention. 

Lakso in view of Coslett does not explicitly disclose the hydrophobic fibers having a trilobal shape or a ratio of length to width of the lobes of the trilobal fiber in the range of from 2.2-4 or 2.5-4. 

	With respect to the difference, Braun teaches a nonwoven liner for a disposable diaper which has improved softness, tensile strength, and moisture transfer capability. See, e.g., Abstract, column 1, lines 42-45, Column 9, lines 53 – column 11, line 5, entire document.
As Braun expressly teaches, nonwoven webs made with Y-shaped monofilaments have increased stiffness, i.e. less softness, and increased tensile strength than those made with circular or bilobal monofilaments. Since polyethylene possesses inherent softness, it is most preferred to form trilobal monofilaments comprising polyethylene in order to obtain a fabric with both increased softness as well as increased tensile strength. Column 8, line 68 – column 9, line 12. 
As Braun expressly teaches, Y-shaped monofilaments reflect more light as the Y-shape increase surface area therefore increasing opacity. Column 12, lines 5-10. The trilobal monofilament’s increased surface area in comparison to round monofilaments are attributed to the presence of the lobes. Therefore, the increase in surface area is directly related to the ratio of length to width of the lobes.
Braun and Lakso in view of Coslett are analogous art as they are both drawn to disposable absorbent articles. 
It light of the disclosure of Braun, it therefore would have been obvious to one of ordinary skill in the art to ensure the polyolefin fibers of Lakso in view of Coslett have a trilobal shape, in order to produce a fabric with increased softness and tensile strength, and thereby arrive at the claimed invention. 
In light of the disclosure of Braun, it therefore would have been obvious to one of ordinary skill in the art to select the proper length to width ratio of the lobes of the trilobal shaped polyolefin fibers of Lakso in view of Coslett and Braun through routine experiment, in order to increase fiber surface area and thereby increase opacity, and thereby arrive at the claimed invention. 
Since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454 USPQ 233 (CCPA 1955).
Since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454 USPQ 233 (CCPA 1955).

Regarding claim 5
Lakso further teaches the polyolefin fibers have a text of less than 2.5 dtex. Paragraph [0059]. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claim 15 
Given that the trilobal polyolefin fiber of Lakso in view of Braun is substantially identical to the trilobal polyolefin fiber as used in the present invention, as set forth above, it is clear that the trilobal polyolefin fiber of Lakso in view of Braun would intrinsically be capable of performing the function of increasing the visibility of the first pattern of the individualized bonded areas which are present on the side of the nonwoven fabric, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 16
Given Lakso teaches the bonded areas are in the form of rods which extend in the cross machine direction, and given Lakso does not explicitly teach the bonded areas are in the form of rods which extend in the machine direction, it is clear the individualized boned areas extend only in the cross direction of the nonwoven fabric. Paragraph [0065]. 

Regarding claim 18
Lakso in view of Coslett and Braun teaches all of the limitations of claim 1 above. However, Lakso does not explicitly teach the surface area of the individualized bonded areas. 
With respect to the difference, Coslett teaches a repeating pattern of bonding impressions circumscribe a repeating pattern of unbonded areas in the form of geometric shapes on a nonwoven web. The bond impressions result from protrusion surfaces formed onto a roller. The average area of the individual protrusion surfaces is from 0.74 to 1.12 mm2. The average area of the protrusion surfaces affects the visual impact of the bond impressions and tensile strength of the nonwoven web.  Page 5, lines 8-12 and page 22, lines 16-26. Given the protrusion surfaces form bond impressions, it follows the average area of the individual bond impressions is substantially identical to the average area of the individual protrusions surfaces.
Coslett and Lakso in view of Coslett and Braun are analogous art as they are both drawn to pattern bonded nonwoven material for diapers.
In light of the disclosure of Coslett, it therefore would have been obvious to one of ordinary skill in the art to modify the surface area of the individualized bonded areas of Lakso in view of Coslett and Braun, such that it falls within the range of 0.74 to 1.12 mm2, in order to provide visual impact and tensile strength to the nonwoven fabric, and thereby arrive at the claimed invention. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lakso et al. (US 2017/0348163) (Lakso) in view of Coslett et al. (WO2012024576) (Coslett) and Braun (US 4,668,566), as applied in claim 1 above, and further in view of Beissinger et al. (US 2012/0289107) (Beissinger) and Medoff (US 2008/0206541), taken in view of evidence provided by Naritomi et al. (US 2010/0028602) (Naritomi). 
Regarding claim 17
Lakso in view of Braun teaches all of the limitations of claim 1 above, however does not explicitly teach the presence of stainless steel as a filler in the polyolefin fibers. 
Beissinger teaches forming fabrics for garments using metal/polymer composite fibers. Paragraphs [0003] and [0045]. Beissinger teaches including metallic or metal-containing particles having a specific gravity at least 2 or higher, such as steel, in a polymeric fiber. The metallic or metal-containing particles exhibit properties fundamentally different from those of the polymer, such as tensile strength. Paragraphs [0002], [0008], [0031], [0035], and [0037].  
Medoff teaches additives can reinforce, extend, or change electrical, mechanical or compatibility properties of fibrous material. Such additives include stainless steel filler. Paragraph [0224]. Stainless steel has a specific gravity of about 8, as evidenced by Naritomi. Paragraph [0021]. 
In light of the disclosure of Beissinger and Medoff, it therefore would have been obvious to one of ordinary skill in the art to include stainless steel filler in the polyolefin fiber of Lakso in view of Coslett and Braun, in order to modify the physical properties of the polyolefin fiber, and thereby arrive at the claimed invention. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lakso et al. (US 2017/0348163) (Lakso) in view of Coslett et al. (WO2012024576) (Coslett) and Braun (US 4,668,566), as applied in claim 1 above, and further in view of Teschner et al. (EP 2821043) (Teschner). 
It is noted Teschner et al. (EP 2821043) is cited in the IDs filed 11/14/2017.
Regarding claim 17
Lakso in view of Braun teaches all of the limitations of claim 1 above, however does not explicitly teach the presence of stainless steel as a filler in the polyolefin fibers. 
	Teschner teaches a non-woven fabric for use in a hygiene absorbent article comprising a pattern of individualized bonded areas which defines a second pattern of non-bonded areas. See, e.g., abstract, paragraph [0047], entire document. 
	Teschner teaches the addition of filler to the fibers of the non-woven fabric is also of advantage, wherein suitable filler includes stainless steel. Paragraph [0035].
	In light of the disclosure of Teschner, it therefore would have been obvious to one of ordinary skill in the art to include stainless steel filler in the polyolefin fibers of Lakso in view of Coslett and Braun, as Teschner teaches stainless steel is a suitable filler of advantage to non-woven fabrics for hygiene absorbent articles, and thereby arrive at the claimed invention. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lakso et al. (US 2017/0348163) (Lakso) in view of Coslett et al. (WO2012024576) (Coslett) and Braun (US 4,668,566), as applied in claim 1 above, and further in view of Hoffman et al. (US 2004/0092900) (Hoffman). 
Regarding claim 19
Lakso in view of Coslett and Braun teaches all of the limitations of claim 1 above. However, Lakso does not explicitly teach the surface area of the individualized bonded areas (A) or the depth (B). 
With respect to the difference, Coslett (A) teaches a repeating pattern of bonding impressions circumscribe a repeating pattern of unbonded areas in the form of geometric shapes on a nonwoven web. The bond impressions result from protrusion surfaces formed onto a roller. The average area of the individual protrusion surfaces is from 0.74 to 1.12 mm2. The average area of the protrusion surfaces affects the visual impact of the bond impressions and tensile strength of the nonwoven web.  Page 5, lines 8-12 and page 22, lines 16-26. Given the protrusion surfaces form bond impressions, it follows the average area of the individual bond impressions is substantially identical to the average area of the individual protrusions surfaces.
Coslett and Lakso in view of Coslett and Braun are analogous art as they are both drawn to pattern bonded nonwoven material for diapers.
In light of the disclosure of Coslett, it therefore would have been obvious to one of ordinary skill in the art to modify the surface area of the individualized bonded areas of Lakso in view of Coslett and Braun, such that it falls within the range of 0.74 to 1.12 mm2, in order to provide visual impact and tensile strength to the nonwoven fabric, and thereby arrive at the claimed invention. 
	
	With respect to the difference, Hoffman (B) teaches a diaper comprising a fibrous three-dimensional web having bonded regions and unbonded regions. The fibrous three-dimensional web has a thickness of between 0.1 and 5 mm. In order to optimize the caliper of the unbonded regions, it is preferable the bonded regions have a caliber which is from 10 to 60% of the caliper of the unbonded regions. See, e.g., abstract and paragraphs [0021], [0024], [0048], and [0066]. Therefore, the thickness of the bonded region is 0.01 to 3 mm. 
	Hoffman and Lakso in view of Coslett and Braun are analogous art as they are both drawn to nonwoven material having bonded and unbonded regions for topsheets diapers. (Lakso, [0066]).
	In light of the disclosure of Hoffman, it therefore would have been obvious to one of ordinary skill in the art to modify the thickness of the bonded portions of the nonwoven fabric of Lakso in view of Coslett and Braun, such that the thickness of the bonded portions is in the range of 0.01 to 3 mm, in order to optimize the thickness of the unbonded regions and form a diaper possessing a web having bonded and unbonded portions with predictable success, and thereby arrive at the claimed invention. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Response to Arguments
In view of the filing of the terminal disclaimer, the previous double patenting rejection has been withdrawn.

Applicant did not amend nor respond to the 35 U.S.C 112(b) rejection set forth in the rejection mailed 08/26/2021. Therefore, the 35 U.S.C. 112(b) rejection is maintained as it is unclear if “the fibers” recited in claim 17 refers to the trilobal fibers recited in claim 1. 

Applicant’s amendment has necessitated a 35 U.S.C. 112(a) rejection, as set forth above.

The previous rejection of claims 1-5 and 15-16 over Lakso in view of Bond and Lakso in view of Braun are substantially maintained. Any modification to the rejection is in response to the amendments.

Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive, as set forth below. 

Applicants primarily argue:
“Applicant notes that all rejections rely on the combination of at least Lakso and Bond or Lakso and Braun, and that Lakso is the primary reference relied on by the Examiner.
Applicant submits that the one of ordinary skill in the art would not modify Lakso in view of Bond or Braun as contemplated by the Examiner.”

Remarks, pg. 6
The Examiner respectfully traverses as follows:
	Applicant alleges one of ordinary skill in the art would not modify Lakso in view of Bond or Braun as contemplated by the Examiner, however has provided no reasoning as to why. It is not clear why or how Applicant has come to this conclusion. It is the Examiner’s opinion the rejection set forth  above includes proper motivation and reasoning to modify Lakso with the teachings of Bond and Braun. Therefore, the argument is unpersuasive. 
	
Applicants further argue:
“Applicant further notes that the prior art does not disclose the amended claims having a first pattern of individualized bonds that define a second non-bonded pattern selected from the group consisting of circular, square, and hexagonal shapes as now recited in the pending claims.
In addition, as the pattern of non-bonded areas is selected from the recited three patterns, patterns outside of the recited circular, square, and hexagonal shapes are excluded from amended claim 1.
Applicant submits that the cited art does not disclose or suggest the recited nonwoven fabric as now presented in amended claim 1.
Applicant further submits that the other cited references do not cure the deficiencies of Lakso, Bond, and Braun.”

Remarks, pg. 6
The Examiner respectfully traverses as follows:	
While Lakso does not explicitly disclose a pattern of non-bonded areas in the shape of a square, circle or hexagon, Lakso teaches the bonding pattern is selected to provide a soft and strong sheet material. The bonding pattern may adopt a diamond pattern, as described in WO 2012/024576 (Coslett). Paragraph [0064]. Coslett teaches a pattern of non-bonded areas in the shape of a square, as set forth in the rejection above. Therefore, while Lakso does not explicitly teach the limitation, Lakso teaches a pattern of non-bonded areas in the shape of a square is suitable for use in Lakso. Further, Lakso is open to the modification. 

Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789